UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 4, 2016 Echo Therapeutics, Inc. (Exact name of Company as specified in its charter) Delaware 001-35218 41-1649949 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 99 Wood Avenue South., Suite 302 Iselin, NJ (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (732) 201-4189 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off- Balance Sheet Arrangement of a Registrant. On April 4, 2016, Echo Therapeutics, Inc. (the “Company”) issued a promissory note to Platinum Partners Value Arbitrage Fund L.P. (“Lender”) in the aggregate principal amount of $350,000 in respect of a bridge loan made by such party.The promissory note, which bears interest at the prime rate, may, at Lender’s option, be exchanged for securities issued in a subsequent financing by the Company, including the second tranche financing described in the Company’s Current Report on Form 8-K filed with the SEC on February 3, 2016. The description of the promissory note set forth herein does not purport to be complete and is qualified in its entirety by reference to the promissory note, a copy of which is attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. 10.1Promissory Note with Platinum Partners Value Arbitrage Fund L.P. dated April 4, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO THERAPEUTICS, INC. Dated: April 6, 2016 By:/s/ Alan W. Schoenbart Alan W. Schoenbart Chief Financial Officer Exhibit 10.1Promissory Note with Platinum Partners Value Arbitrage Fund L.P. dated April 4, 2016.
